Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 1 of 15                                                 PageID 7

                                                                              Service of Process
                                                                              Transmittal
                                                                              05/04/2020
                                                                              CT Log Number 537616852
   TO:      Tom Burton
            Service King Collision Repair Centers
            2375 N. Glenville Dr. Bldg A, Ste 500
            Richardson, TX 75082
                                                                                                 Exhibit A
   RE:      Process Served in Tennessee

   FOR:     Service King Paint & Body, LLC (Domestic State: TX)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                    LAKEISHA LEWIS, PLTF. vs. SERVICE KING PAINT & BODY, LL, DFT.
   DOCUMENT(S) SERVED:                 -
   COURT/AGENCY:                       None Specified
                                       Case # CH200492
   NATURE OF ACTION:                   Employee Litigation - Discrimination
   ON WHOM PROCESS WAS SERVED:         C T Corporation System, Knoxville, TN
   DATE AND HOUR OF SERVICE:           By Certified Mail on 05/04/2020 postmarked on 05/04/2020
   JURISDICTION SERVED :               Tennessee
   APPEARANCE OR ANSWER DUE:           None Specified
   ATTORNEY(S) / SENDER(S):            None Specified
   ACTION ITEMS:                       CT has retained the current log, Retain Date: 05/04/2020, Expected Purge Date:
                                       05/09/2020

                                       Image SOP

                                       Email Notification, Tom Burton Tom.Burton@serviceking.com

                                       Email Notification, Melissa Shrewsbury melissa.shrewsbury@serviceking.com

                                       Email Notification, Donna Jarrell donna.jarrell@serviceking.com

   SIGNED:                             C T Corporation System
   ADDRESS:                            1999 Bryan Street
                                       Suite 900
                                       Dallas, TX 75201
   For Questions:                      866-665-5799
                                       SouthTeam2@wolterskluwer.com




                                                                              Page 1 of 1 / ZB
                                                                              Information displayed on this transmittal is for CT
                                                                              Corporation's record keeping purposes only and is provided to
                                                                              the recipient for quick reference. This information does not
                                                                              constitute a legal opinion as to the nature of action, the
                                                                              amount of damages, the answer date, or any information
                                                                              contained in the documents themselves. Recipient is
                                                                              responsible for interpreting said documents and for taking
                                                                              appropriate action. Signatures on certified mail receipts
                                                                              confirm receipt of package only, not contents.
r
              Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 2 of 15                  PageID 8                        •*
                                                                                                                     •   « - -4»
                                            K*
    Xagy Office ofiDamUJ. O'tfgal                               I                        MTA,D
             2129 Winchester Road                                                        Ely0
            Memphis, Tennessee 38116
                                                                       1000      37910
                                                                                           $7.25
                                                                                         R2304W121611 * 16
       PLACE SUCKER AT TOP OF ENVELOPE TO THE RIGHT
        OF THE RETURN AOORESS. FOLD AT DOTTEO LINE              I


         CERTIFIED MAIL*


                                                         CT Corporation System
                                                         300 Montvue Road
    7011 5EBD D0Q1                             flbT? _   Knoxville, TN 37919

                                                                                                                                        .A




y                                                                                                             -V A
          Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 3 of 15                                                                  PageID 9
                                                                                                                                           ELECTRONICALLY FILED
                                                                                                                                             2020 Apr 24 5:50 PM
                                                                                                                                              CLERK OF COURT
         STATE OF TENNESSEE                                                                                             DOCKET NUMBER
        30th JUDICIAL DISTRICT
          CHANCERY COURT                                              SUMMONS**                                         CH-
    Plaintiff                                                                     Defendant

      La'Keisha Lewis                                                                  Service King Paint & Body, LLC
    TO:      (NAME AND ADDRESS OF DEFENDANT)
      Service King Paint & Body, LLC                                                                                          Method of Service:

      CT Corporation System                                                                                                 O Shelby County Sheriff
                                                                                                                            □ Private Process Server
                                                                                                                            G Out of County Sheriff*
      300 Montvue Road                                                                                                      G Secretary ofState*
                                                                                                                            G Comm. Of Insurance*
      Knoxville, TN 37919                                                                                                   0 Certified Mail
                                                                                                                            Q Other
                                                                                                                               *Attach Required Fees

   You are summoned to defend a civil action filed againstyou In die Chancery Court of Sheihy Cnuntyr Ttennew.*. Vm.F         ^ frls artirrn
   must be made within thirty (30) days from the date this summons is served upon you. You mist file your defense with the Clerk of the
   Court and send a copy to the Plaintiff/Plaintiffs attorney at the address listed below. Ifyou fail to defend this action within thirty (30) days
   or service, judgment by default may be renderedagainstyou for the reliefsought In the complaint Questions regarding this summons and *
   the attached documents should be addressed to the Attomey/PlaintifF listed below.

   Attorney for Plaintiffor Plaintiff if filing Pro Se:
   (Name, address & telephone number)                                           ISSUED.                 .of.                                 20.
       Darrell J. O'Neal, Esq.
       2129 Winchester Road                                                                 W. Aaron Hall, Clerk and Master

       Memphis, TN 38116                                                              By:
      (901)345-8009                                                                                        Deputy Clerk & Master
                                                                                               140 Adams. Room 308            Memphis. TN 3B1Q3
   TO THE SHERIFF:                                                              Came to hand
                                                                                            .day of.                                          20

                                                                                Sheriff


                                                            CERTIFICATION (IF APPLICABLE)
  I, W. Aaron Hall, Clerk & Master of the Chancery Court in the State           W. Aaron Hall, aerie & Master
  of Tennessee, Shelby County, do certify this to he a true and correct
  copy of the original summons issued in this case.                             By.
                                                                                                                  D.C&M.
   ••Submit one original and one copy for each defendant to be served.
                        & If you need accommodations because of a disability, please call the ADA Coordinator at (901)222-2357.
                                              For questions regarding scheduling or filing, please contact the court
 Notice of Personal Property Exemption:
    TO THE DEFENDANT^):
           Tennessee law provides a ten thousand dollar (SI0,000.00) personal property exemption from execution or seizure to satisfy a judgment. Ifa judgment
 shouM be entered ngunst you m this action and you wish to claim property os exempt, you must filea written list, under oath, of the items you wish to claim as
exempt with fteclcrit of the court The list may be filed at any time and tnsy be changed by you thereafter as necessary; however, unless it is filed before the
judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing ofthe list Certain items are automatically exempt by law
and do not need to be luted; these include items of necessary wearing aroarel (clothing for yourself and yarn family »nri tnmVc nr
contain aich apparel, family portraits, the family Bible, and school books. Should any of these items be seized you would have the right to recover them. Ifyou do
not understand your exemption right or how to exercise it, you may wish to seek the counsel ofa lawyer. Please state docket number on lisL
     l   Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 4 of 15                                                          PageID 10



                                                RETURN OF SERVICE OF SUMMONS
 I hereby certify that I HAVE served the within summons:

By delivering on the.                .day of.                                           20.           .at                          nm/pm a copy of the

summons and a copy of the Complaint to the following Defendant

at

                                                                                        By:
Signature of person accepting service                                                         Sheriffor other authorfeed person to serve process

                                          RETURN OF NON-SERVICE OF SUMMONS
T hereby certify that I HAVE WOT served the within summons:

To the named defendant                                                                 .because

is (are) not to be found in this county alter diligent search and inquiry for the following reason(s):.
This         dav of                                 J20
                                                                                       Byi.Sheriffor other authorized person to serveprocess


                                     RETURN ON SERVICE OF SUMMONS BY MAIL
I hereby certify and return thatan the.           .day of                       20.               1 sent, postage prepaid, by registered return receipt
mail or certified return receipt mail, a certified copy of the summons and a copy of the complaint in case CH-                                  to the
defendant                                                   On the.         .day of.                                                    20.
received the return receipt, which had been signed by.                                                      on the.       day of

                The return receipt is attached to this original summons to be filed by the Chancery Court Clerk & Master.

Sworn to and subscribed before me on this                   .day of
                                                                               Signature of Plaintiff, Plaintiffs attorney or other person
                                   .20                                             authorized by statute to serve process.

 Signature ol        .Notary Public or.         Deputy Court Clerk:


My Commission Expires:




                      ATTACH RETURN

                       RECEIPT HERE

                       (IF APPLICABLE)
  £   Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 5 of 15   PageID 11




                             The Shelby County, Tennessee Chancery Court




      Case Style:            LA&#39;KEISHA LEWIS V SERVICE KING

      Case Number:           CH-20-0492

      Type:                  Process issued other (T)




                                                  Alex Graham, DC



Electronically signed on 04/27/2020 10:10:58 AM
Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 6 of 15                      PageID 12
                                                                                       ELECTRONICALLY FILED
                                                                                         2020 Apr 24 5:50 PM
                                                                                          CLERK OF COURT



            IN THE CHANCERY COURT OF SHELBY COUNTY, TENNESSEE
               FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
                                             )
LA’KEISHA LEWIS,                             )
                                             )       Case No.:
                                             )
                                             )
                              Plaintiff,     )       Jury Demand
                                             )
       v.                                    )
                                             )
SERVICE KING PAINT & BODY,                   )
LLC.                                         )
                                             )
                      Defendant.             )


                           COMPLAINT FOR DISCRIMINATION

      The Plaintiff, La’Keisha Lews, by and through her attorney, Danell J. O’Neal, Esquire,
claims of Defendant, individually and/or jointly damages in an amount to be determined by a
jury upon each causes of action whereof the following is a statement:

                         JURISDICTION, VENUE AND PARTIES
    1. Plaintiff is a citizen and resident of Memphis, Shelby County, Tennessee.

   2. Plaintiff La’Keisha Lewis (hereinafter, “Ms. Lewis” or “Plaintiff”), a Black female, was a
       General Manager with one of Defendant’s locations.

   3. Defendant Service King Paint & Body LLC (hereinafter “Service King” or “Defendant”),

       is a for profit foreign corporation with its main office located at 2357 N. Glenville Dr.

       Bldg A Ste 500, Richardson, TX. Defendant’s registered agent for service in Tennessee
       is CT Corporation System, 300 Montvue Road, Knoxville, TN 37919.

   4. Jurisdiction ofthe Court is invoked under T.C.A. § 4-21-401 commonly known as THE

                                                 1
Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 7 of 15                      PageID 13




       TENNESSEE HUMAN RIGHTS ACT. This Court also has jurisdiction to rule on

       equitable matters to include due process and equal protection violations.

   5. The jurisdiction of this court is further invoked pursuant to Tenn. Code Ann § 16-10-101

       and further established under Tenn. Code Ann. § 16-2-506(30)-(A), granting authority to

       hear cases in the Thirtieth Judicial District, specifically designated to be Shelby County.

       See also Pruitt v. Talentino, 464 S.W. 2d 294 (Tenn. Ct. App. 1970) (holding that equity

       will afford complete relief if there is a proper basis for jurisdiction.)

   6. Venue is proper in Shelby County Chancery Court pursuant to Tenn. Code Ann. § 16-10-

       113 et seq. because it is the county where the Plaintiff resides and the location where the

      acts establishing a breach of contract have occurred.

   7. Personal jurisdiction over the parties is proper. All parties have sufficient minimum

      contacts with the forum state, Tennessee, such that, “maintenance of the suit does not

      offend traditional notions of fair play and substantial justice.” International Shoe Co. v.

       Washington, 326 U.S. 310 (1945). The Chancery Court of Shelby County Tennessee has

      jurisdiction over all the parties.

                       NATURE OF THE ACTION AND RELIEF SOUGHT

   8. Plaintiff seeks a declaration that the acts of the Defendant’s agency unlawfully

      discriminated against her because of her race with appropriate injunctive relief, lost pay,

      and compensatory damages in amount to be determined by a jury.

   9. Plaintiff additionally, and independent of the claims against the Defendant, seeks

      appropriate relief and compensatory damages against the Defendant

   10. At all times relevant hereto, the Defendant acted or failed to act by and through its


                                                  2
Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 8 of 15                      PageID 14




      employees, agents, workmen and supervisors for and on behalf of Defendant
   11. At all times relevant hereto, Defendant acted negligently, intentionally, deliberately,
      maliciously and with willful disregard for the Plaintiffs rights to be free from
      discrimination.

   12. At all times material hereto, Defendant acted or failed to act through its authorized

      agents, servants, workmen and employees who were at all times acting within the course
      and scope of their authority and employment. Defendant is strictly liable for the acts and
      failures to act of its supervisory personnel.
   13. The acts and failures to act complained of herein, were allowed and only occurred

      because Defendant, as a matter of custom, policy and/or practice intentionally and

      deliberately failed to adequately train, supervise, discipline, or otherwise direct the
      supervisors concerning age, and employment discrimination, as a further matter of
      custom, policy and/or practice intentionally and deliberately failed to put in place,

      implement and/or establish management policies and procedures that would impact fairly

      upon all its employees, regardless of their race, thereby causing, encouraging, fostering
      and fomenting the Defendant in this case to engage in the unlawful and illegal conduct
      described herein.

                              BACKGROUND ALLEGATIONS
   14. In April 2011, the Plaintiff was hired as a Service Advisor and over the past nine years,

      she has worked her way up to General Manager. At the time the events occurred as
      described below in these background allegations, Plaintiff was a General Manager.

   IS. On or about April 2020, Defendant started the process to downsize by subsequently -

                                                 3
Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 9 of 15                      PageID 15




       closing three stores. Plaintiff’s store was not closed, but Plaintiff was told she was going

       to be furloughed.

   16. Plaintiff contacted Jennifer Olson on April 7,2020, a White female from Human

       Resources, to discuss her belief that her furlough was racially motivated. Specifically,

       Plaintiff complained that she was not being given the same opportunity as similarly

       situated White employees.

   17. Plaintiff told the Defendant that Christopher Hopkins, a White male’s store, was being

       closed and even though he has lesser qualification than Plaintiff, he was not furloughed.

   18. Plaintiff also told the Defendant that Meagan Patty, a White female’s store, was being

       closed and even though she has lesser qualification than Plaintiff, she was not furloughed.

   19. Plaintiff also told the Defendant that Coty Childress, a White female’s store, was being

       closed and even though she has lesser qualification than Plaintiff she was not furloughed.

   20. Plaintiff further stated that she was the only person of color under the management of

       Randi Clifton, a White female that was furloughed.

   21. Subsequently, Meagan Patty, a White female, was transferred to Plaintiff’s store, and

       became the General Manager of Plaintiffs store, replacing Plaintiff.

   22. After a two weeks investigation, Human Resources contacted the Plaintiff and stated her

       claim had no merit.

   23. Interestingly, five nonminority employees that were hired significantly after the Plaintiff

      did not lose their jobs.

                                            COUNTI

                                 Violation of The Tennessee Human
                                   Rights Act, T. C. A. §4-21-401
                                                  4
Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 10 of 15                         PageID 16




    24. The allegations contained in all preceding paragraphs are incorporated herein as if set

        forth fully and here reiterated in their entirety.

    25. The acts and failures to act of Defendant, by and through its supervisory agent^

        workmen, agents and employees, constituted an unlawful employment practice in that

        they discriminated against the Plaintiff with respect to the terms and conditions of her

        employment because of her race when similarly situated whites such as Meagan Patty,

        Christopher Hopkins and Coty Childress received more favorably treatment when they

        were hired significantly after the plaintiff.

    26. Defendant is strictly liable for the acts and failures to act of its supervisory personnel.

    27. The acts and failures to act of Defendant, constituted an unlawful conduct as proscribed

        by Tennessee Human Rights Acts.

   WHEREFORE, the Plaintiff demands judgment against tire Defendant, in an amount to be

   determined by the jury and for all attorney’s fees as allowed by the Tennessee Human Rights

   Act.

                                              COUNTH

       PLAINTIFF’S DUE PROCESS AND EQUAL PROTECTION CLAIM

   28. The allegations contained in all preceding paragraphs are incorporated here as if set forth

       fully and here reiterated in their entirety.

   29. The acts and failures to act of the Defendant as described herein, were intended to and

       did deprive the Plaintiff of due process, post educational opportunities and equal

       protection of the laws as guaranteed her by the Tennessee Constitution.

   30. The acts and failure to act of the Defendant to protect citizens and students from
                                                5
Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 11 of 15                      PageID 17




        discrimination which the Defendant Violated when it treated the Plaintiff less favorably

        than similarly situated white people who were allowed to violate the defendant’s policies

        without any adverse action.

       WHEREFORE, Plaintiff is seeking the following relief for the above-described

 unlawful employment practices:

          i.   declare that the Plaintiff has been subjected to unlawful discrimination

               practices;

         ii.   an injunction for the purpose of prohibiting further acts of race and retaliatory

               conduct in the future;

        111.   compensatory damages;

        iv.    the costs of prosecuting this action;

         v.    attorney’s fees; and

        vi.    for all other equitable, legal, and unjust relief

        vu.    for a jury trial.

                                        Respectfully submitted,




                                        Darrell J. O’Neal (BPR #20927)
                                        Misty L. O’Neal (BPR #37332)
                                        Law Office of Darrell J. O’Neal
                                        2129 Winchester Road
                                        Memphis, Tennessee 38116
                                        (901) 345-8009 telephone
                                        domemphislaw@darrelloneal.com
                                        rnistv@darrelloneal.com
                                        Attorneysfor the Plaintiff

                                                  6
Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 12 of 15ELECTRONICALLY
                                                                       PageID 18 FILED
                                                                                         2020 Apr 24 5:50 PM
                                                                                          CLERK OF COURT

             IN THE CHANCERY COURT OF SHELBY COUNTY, TENNESSEE
                FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

                                               )
LA’KEISHA LEWIS,                               )
                                               )       Case No.:
                                               )
                                               )
                               Plaintiff,      )       Jury Demand
                                               )
        v.                                     )
                                               )
SERVICE KING PAINT & BODY,                     )
LLC.                                           )
                                               )
                       Defendant.              )


                         PLAINTIFF’S REQUEST FOR ADMISSIONS

         COMES NOW the Plaintiff, by and through her attorneys of record, hereby submits the

 following Request for Admissions. The undersigned attorney on behalfof his client requests that

 you make the following admissions pursuant to Tennessee Rule of Civil Procedure 36 and the

 applicable Local Rules of Court for the purpose of this action only and subject to all pertinent

 objections to the admissibility that may be interposed at trial.

         Should you admit or deny the truth of any matter of fact or information of belief, so state

 in detail the nature and source ofthe information on which said response is based. You are further

 notified that if the following admissions are not properly responded to, the Requesting Party will

 seek full sanctions as provided in the Tennessee Rules ofCivil Procedure including, but not limited

to, moving the Court to assess the expenses of proving the fact covered by said admissions,

including attorney’s fees incurred in making such proof.




                                                   1
Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 13 of 15                   PageID 19




                                REQUEST FOR ADMISSIONS


 REQUEST FOR ADMISSION NO. 1:              Admit that Plaintiff was the General Manager of the

 Mount Moriah Service King location.

 RESPONSE:

 REQUEST FOR ADMISSION NO. 2:              Admit that the Plaintiffs store at Mount Moriah
 Service King was not closed.

 RESPONSE;

 REQUEST FOR ADMISSION NO- 3:              Admit that Meagan Patty's store was closed.

 RESPONSE:

 REQUEST FOR ADMISSION NO, 4:              Admit that Meagan Patty was not furloughed after
 her store was closed.

RESPONSE:

REQUEST FOR ADMISSION NO, 5:               Admit that Meagan Patty was transferred to the

Mount Moriah Service King location in a management position after her store was closed.

RESPONSE:

REQUEST FOR ADMISSION NO. 6:               Admit that Meagan Patty is a nonminority.

RESPONSE:

REQUEST FOR ADMISSION NO. 7:               Admit that die Southaven Service King store was
closed.


                                              2
Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 14 of 15                 PageID 20



  RESPONSE;

 REQUEST FOR ADMISSION NO. 8;              Admit that Chris Hopkins was not furloughed after
 his store was closed.

 RESPONSE:

 REQUEST FOR ADMISSION NO. 9;              Admit that Chris Hopkins is a nonminority.

 RESPONSE;

 REQUEST FOR ADMISSION NO. 10:             Admit that Coty Childress’ store was closed.

 RESPONSE;

 REQUEST FOR ADMISSION NO. 11;             Admit that Coty Childress was not furloughed after
 her store was closed.

 RESPONSE:

 REQUEST FOR ADMISSION NO. 12:             Admit that Plaintiff was die only minority General

 Manager furloughed under Randy Clifton.

 RESPONSE:

 REQUEST FOR ADMISSION NO. 13:             Admit that the Plaintiff was the only minority under
 Randy Clifton.




                                             3
Case 2:20-cv-02391-SHL-cgc Document 1-1 Filed 06/02/20 Page 15 of 15                     PageID 21




                                                    Respectfully submitted,

                                                    LAW OFFICE OF DARRELL J. O’NEAL


                                                    1
                                                    Danell J. O’Neal (BPR #20927)
                                                    Misty L. O’Neal (BPR #37332)
                                                    2129 Winchester Road
                                                    Memphis, TN 38116
                                                    (901)345-8009
                                                    Counselsfor Plaintiff

                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document has been served with the
 Complaint on this 24th day of April 2020.



                                                                                    A
                                                    Darrell J. O’Neal




                                               4
